DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with  Sharif Amed (79881) on 12/17/2021.

The application has been amended as follows: 

1. (Examiner Amended) A method, comprising: 
defining a torque bar design [[having]] comprising: a torque bar body having a first rail parallel to a second rail, 
the first rail and the second rail joined by a first cross member and a second cross member, 
wherein the first cross member and the second cross member form a web defining:
a first void bounded by the first cross member and the second cross member,
the first void extending completely through the torque bar body between the first rail and the second rail;
a second void bounded by the first rail,
the first cross member and the second cross member,
the second void extending completely through the torque bar body; and 
a third void bounded by the second rail,
the first cross member and the second cross member,
the third void extending completely through the torque body;
[[rail, the second rail, and the cross member,]] 
a mounting hole located in the torque bar body; [[,]] and 
a pin extending longitudinally from the torque bar body
[[a coupling device]]; 
wherein the torque bar body comprises a first perpendicular cross sectional profile that is different from a second perpendicular cross sectional profile,
wherein the first perpendicular cross sectional profile includes the first void and the second perpendicular cross sectional profile includes the second void and the third void; and
wherein the first cross member is diagonally oriented with respect to the first rail and the second rail, and
wherein the second cross member is diagonally oriented with respect to the first rail and the second rail, and
[[wherein the second cross member is diagonally oriented with respect to the first rail and the second rail; and]] 
manufacturing a torque bar based on the torque bar design. 

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE AVERICK whose telephone number is (571)270-7565. The examiner can normally be reached 8:00AM - 3:00PM M- F ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P. Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAWRENCE AVERICK/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        
12/17/2021